Exhibit 99.1 NEWS RELEASE Contact: Tim T. Esaki (808) 665-5480 tesaki@kapalua.com MAUI LAND & PINEAPPLE COMPANY, INC. REPORTS 1st QUARTER 2016 RESULTS KAPALUA RESORT, Hawaii, April 26, 2016 (BUSINESS WIRE) Maui Land & Pineapple Company, Inc. (NYSE: MLP) reported a net loss of $1.4 million, or $(0.07) per share, for the first quarter of 2016, compared to a net loss of $1.1 million, or $(0.06) per share for the first quarter of 2015. The Company reported revenues of $3.0 million and $2.8 million during the first quarters of 2016 and 2015, respectively. The Company had no sales of real estate assets during the first quarters of 2016 or 2015. Additional Information Additional information with respect to Maui Land & Pineapple Company, Inc. and our 1st quarter 2016 operating results will be available on our Form 10-Q filed with the Securities and Exchange Commission and our website www.mauiland.com . About Maui Land & Pineapple Company, Inc . Maui Land & Pineapple Company, Inc. develops, sells, and manages residential, resort, commercial, and industrial real estate. The Company owns approximately 23,000 acres of land on Maui and manages properties, utilities, and a nature preserve at the Kapalua Resort. # # # MAUI LAND& PINEAPPLE COMPANY,INC. AND SUBSIDIARIES CONDENSED CONSOLIDAT ED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) Three Months Ended March 31, (in thousands except per share amounts) OPERATING REVENUES Real estate $ 168 $ 112 Leasing 1,615 1,415 Utilities 847 817 Resort amenities and other 346 450 Total operating revenues 2,976 2,794 OPERATING COSTS AND EXPENSES Real estate 300 168 Leasing 712 532 Utilities 631 612 Resort amenities and other 197 213 General and administrative 754 582 Share-based compensation 380 549 Depreciation 495 558 Pension and other postretirement expenses 284 76 Total operating costs and expenses 3,753 3,290 OPERATING LOSS ) ) Interest expense ) ) NET LOSS $ ) $ ) Pension, net of income taxes of $0 253 211 COMPREHENSIVE LOSS $ ) $ ) NET LOSS PER COMMON SHARE BASIC AND DILUTED $ ) $ ) Page 2
